Citation Nr: 0611274	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1946 to December 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In January 2006, the appellant testified at a personal 
hearing before the undersigned via videoconference.  


FINDING OF FACT

The appellant filed a claim for nonservice-connected VA 
burial benefits more than two years after the permanent 
burial or cremation of the body.


CONCLUSION OF LAW

The criteria for non-service-connected VA burial benefits 
have not been met.  38 U.S.C.A. §§ 2302, 2304, 2307 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1600, 3.1601 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The appellant is seeking reimbursement of funeral and burial 
expenses in connection with the deceased veteran's death.  
See 38 U.S.C.A. §§ 2302, 2307; 38 C.F.R. § 3.1600.

VA will pay a certain amount toward a veteran's funeral and 
burial expenses if the veteran's death is not service-
connected.  38 U.S.C.A. § 2302 38 C.F.R. § 3.1600(b).  VA 
will also pay up to a certain amount for a plot or interment 
allowance when a veteran's death is not service-connected.  
38 C.F.R. § 3.1600(f).

However, a claim for such payments must be made within two 
years after the permanent burial or cremation of the body.  
38 C.F.R. § 3.1601(a).  In this case, the date of the death 
in question was in July 2000.  In July 2003, a claim was 
received from the appellant for nonservice-connected burial 
benefits.  The exact date of the burial is not entirely 
clear, however, the appellant has furnished a receipt for the 
funeral services and they were rendered shortly after death.  
The claim for burial benefits was received 3 years after the 
veteran's death and nearly 3 years after he was buried.  The 
veteran was buried more than 2 years before the application 
was received.  

Thus, the appellant's claim for nonservice-connected burial 
benefits was not made in a timely manner.  Her claim had to 
be received within two years after the permanent burial or 
cremation of the body and it was not.  

During her personal hearing, she contended that she was 
advised to wait to file her claim until a claim of death 
benefits had been resolved.  She stated that she was advised 
by a county or State service officer.  However, the United 
States Court of Appeals for Veterans Claims ("the Court") has 
held that even where VA provides inaccurate information 
regarding entitlement to benefits, "the remedy for such an 
alleged obligation cannot involve payment of benefits where 
the statutory eligibility requirements for those benefits are 
not met."  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  Moreover, with regard 
to an employee of a service organization or an employee of 
the state or county, VA is not responsible for the errors, 
misunderstandings or advice of the agent of a claimant, or of 
the other such employees.    

With regard to this aspect of the claim for burial benefits, 
the law, not the facts are dispositive.  See Mason, supra; 
Sabonis, supra.


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


